                              United States District Court
                                      NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

    DION KIPP                                        §
                                                     §
                       V.                            §                   CASE NO. 3:17-CV-67-S
                                                     §
    CAPTAIN CHUCK LAUBACH et al.                     §

                             MEMORANDUM OPINION AND ORDER

        This Order addresses Plaintiff Dion Kipp's ("Plaintiff") First and Second Motions to

Compel and for Sanctions (the "Motions") [ECF Nos. 107, 115]. The Comi held a hearing on the

pending Motions on May 10, 2019. 1 For the reasons that follow, the Court denies the Motions.

                                 I.         MOTIONS TO COMPEL

        Federal Rule of Civil Procedure 37(a)(3)(B) provides that a patty seeking discovery may

move for an order compelling production against another party when the latter has failed to

produce documents requested under Federal Rule of Civil Procedure 34. See FED. R. CIV. P.

37(a)(3)(B)(iv). For purposes of Rule 37(a), "an evasive or incomplete disclosure, answer, or

response must be treated as a failure to disclose, answer, or respond." Id. 37(a)(4).

        The party resisting discovery "must show specifically how ... each [discovery request] is

not relevant or how each [request] is overly broad, burdensome[,] or oppressive." See McLeod,

Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (first alteration

in original) (quoting Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982)). To show that the

requested discovery was overly broad, burdensome, or oppressive, the party resisting discovery

must submit affidavits or offer evidence revealing the nature of the burden. See Merrill v. Wajjle

House, Inc., 227 F.R.D. 475,477 (N.D. Tex. 2005) (citations omitted).


1
  The Court summarized the facts of this case in its prior Memorandum Opinion and Order and will not repeat the
facts here. See Kipp v. Laubach, Civ. A. No. 3: 17-CV-67-S, 2018 WL 5981995, at *1 (N.D. Tex. Nov. 14, 2018).
                             A.     Disputes Resolved at tlte Hearing

        At the May 10, 2019, hearing on the pending Motions, the parties represented to the Comi

that they reached an agreement as to Interrogatories to Captain Chuck Laubach ("Laubach")

Nos. 5, 16, and 21, and Requests for Production to Ellis County Nos. 63, 65, 69, 70, 79, 81, 83,

91, and 92. Consequently, the Court denies the Motions as to these interrogatories and requests

for production as moot.

       Additionally, the Court addressed Defendants' objections to Request for Production to Ellis

County No. 75 and Interrogatories to Laubach Nos. 18, 19, and 20. The Court sustains the

objections to these requests and interrogatories for the reasons stated on the record and, therefore,

denies the Motions as to these requests and interrogatories.

                             B.     Interrogatories Nos. l(a) and 17

       Plaintiff argues that Defendants' responses to Inten-ogatory to Ellis County No. l(a) and

Interrogatory to Laubach No. 17 are incomplete. See First Mot. to Compel 2-3, 4; Second Mot. to

Compel 2-4. A comi may compel a party to respond to an interrogatory if the comi determines

that the original response was evasive or incomplete. See FED. R. CIV. P. 37(a)(3)(B)(iv), (a)(4).

After hearing the parties' arguments at the May 10, 2019, the Court was satisfied with Defendants'

efforts and found that their responses to these interrogatories were not deficient. Nonetheless, the

Court ordered Defendants to review their prior discovery eff01is, question appropriate witnesses

again, and file a supplemental response to the pending Motions documenting their attempts.

Defendants followed the Court's order, see Defs.' Supp. Resp. 3-4, and the Comi is satisfied that

Defendants' responses to Interrogatory to Ellis County No. l(a) and Interrogatory to Laubach

No. 17 are complete. Consequently, the Comi denies the Motions as to these interrogatories.




                                                 2
                     C.      Requests for Production Nos. 44, 45, 72, and 73

        In Requests for Production to Ellis County Nos. 44, 45, 72, and 73, Plaintiff requested "all

documents and recordings concerning any [Apprehension by a Peace Officer Without Warrant

('APOWW')] issued by any officer of Ellis County," complaints about such APOWWs, and

documents concerning seizure of any person pursuant to such APO WW. See First Mot. to Compel

Ex. C at 13-14, 21-22. Ellis County objected to these requests because it "does not maintain files

for APOWWs and therefore does not have responsive documents." Defs.' Supp. Resp. 1; see also

id. Ex. A ,i 3. In a sworn declaration, Ellis County further states that "the Sheriff's Office does not

have the ability to search the mental health docket [of the County Clerk] without a written comi

order by the County Judge." Id. Ex. A ,i 4. A court cannot compel a party to produce documents

it cannot produce.    See ORIX USA Corp. v. Armentrout, No. 3:16-mc-63-N-BN, 2016 WL

4095603, at *5 (N.D. Tex. Aug. 1, 2016) (citations omitted). In light of these sworn declarations,

the Court denies the Motions as to Requests for Production to Ellis County Nos. 44, 45, 72, and

73.

                          II.        MOTIONS FOR SANCTIONS

       Because the Court denies the Motions to Compel, the Court also denies the Motions for

Sanctions. See FED. R. CIV. P. 37(d) (explaining that sanctions are appropriate only if a paiiy did

not comply with a proper discovery request).

                                  III.       CONCLUSION

       For the reasons discussed above, the Comi denies the Motions in their entirety.

       SO ORDERED.

       SIGNED July    fl,    2019.


                                                      KAREN GREN SCHOLER
                                                      UNITED STATES DISTRICT JUDGE

                                                  3
